


109 HCON 432 IH: Calling on the Government of North Korea to

U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 432
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2006
			Ms. Bordallo (for
			 herself and Mr. McCotter) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Calling on the Government of North Korea to
		  cease all production of weapons of mass destruction, to cease proliferation of
		  ballistic missiles, and to uphold its 1999 pledge to refrain from
		  intercontinental ballistic missile testing, and for other
		  purposes.
	
	
		Whereas on August 31, 1998, North Korea launched a 3-stage
			 ballistic missile over the territorial airspace and waters of Japan;
		Whereas North Korea launched the missile in a reckless and
			 provocative manner over inhabited lands of Japan, a sovereign and independent
			 nation, without warning for the stated purpose of launching a satellite into
			 orbit;
		Whereas the missile that was fired is a modified version
			 of the Taepodong 1, which has an estimated range of up to 6,000
			 kilometers;
		Whereas the Taepodong 1 missile is a medium range
			 ballistic missile capable of delivering a nuclear, chemical, or biological
			 weapon of mass destruction;
		Whereas the international community condemned the 1998
			 Taepodong 1 missile launch;
		Whereas the Government of North Korea imposed a moratorium
			 on testing long-range missiles in 1999, which, in turn, led the United States
			 to lift most United States economic sanctions against North Korea;
		Whereas shortly after the signing of the 1994 agreed
			 framework between the United States and North Korea, North Korea instituted a
			 secret program to enrich uranium;
		Whereas, since North Korea’s 1993 successful test of its
			 intermediate NoDong missile, North Korea has significantly expanded sale and
			 proliferation of such missile to countries like Iran and Syria;
		Whereas the North Korean military has engaged in numerous
			 acts of aggression in the waters in and around South Korea and Japan, including
			 hostile military actions against South Korean and Japanese naval
			 vessels;
		Whereas in 2003 North Korea resumed operation of its
			 plutonium nuclear facilities and informed the United States that it had resumed
			 its nuclear weapons development program;
		Whereas in 2003 North Korea withdrew from the Treaty on
			 the Non-Proliferation of Nuclear Weapons;
		Whereas it is believed that North Korea has developed
			 sufficient weapons grade plutonium for at least six nuclear weapons;
		Whereas it is believed that the Government of North Korea
			 moved a Taepodong 2 missile into a launch posture and fully loaded the missile
			 with fuel in June 2006;
		Whereas the success of any tests of the Taepodong 2
			 missile will further advance the development of North Korea’s long-range
			 ballistic missile program;
		Whereas a second stage Taepodong 2 missile is believed to
			 be able to reach United States locations in Guam, Alaska, and Hawaii with a
			 sizeable payload;
		Whereas a third stage Taepodong 2 missile is believed to
			 be able to reach most locations in North America with a sizeable
			 payload;
		Whereas the Government of North Korea is willing to
			 conduct its foreign policy in a game of brinkmanship in order to satisfy the
			 political and military agenda of the North Korean military, boost morale, and
			 improve its bargaining leverage in international negotiations;
		Whereas the Government of North Korea has twice boycotted
			 the Six Party talks between North Korea, the United States, Japan, the People’s
			 Republic of China, South Korea, and the Russian Federation which are aimed at
			 the peaceful denuclearization of North Korea; and
		Whereas the Government of North Korea is urged to resolve
			 its security concerns by returning to the Six Party talks and through other
			 international norms of negotiation and diplomacy: Now, therefore, be it
		
	
		That Congress—
			(1)calls on the
			 Government of North Korea to cease all production of weapons of mass
			 destruction and cease proliferation of ballistic missiles;
			(2)calls on the
			 Government of North Korea to return to international diplomatic negotiations
			 and the Six Party talks;
			(3)expresses its
			 concern at North Korea’s renewed threatening actions taken in the development
			 of the Taepodong 2 missile;
			(4)calls on the
			 Government of North Korea to abandon its development of the Taepodong 2
			 missile; and
			(5)resolves to support United States allies,
			 including South Korea, Japan, New Zealand, Australia, and others, threatened by
			 North Korean provocations.
			
